﻿I take great pleasure in congratulating, on behalf of the delegation of Costa Rica, Ambassador Shihabi on his stewardship of this session of the General Assembly. His proven diplomatic experience is a harbinger of success and the highest standards.
The Secretary-General's work for international peace and security throughout his prolific career has made him worthy of the recognition of all the nations of the world. In the particular case of Central America, his interest in cooperation in the search for solutions to regional crises has resulted in an invaluable contribution that gives us cause for hope. I pay a public tribute of gratitude and express homage to him for his many endeavours at the head of the Secretariat.
Two centuries ago, there was already talk of the need for a State of nations - a civitas gentium - that would grow until it encompassed all the world's nations. In the United Nations we are approaching that ideal, as is demonstrated by the admission to membership of the Republic of Korea, the People's Democratic Republic of Korea, Estonia, Latvia, Lithuania, the Federated States of Micronesia and the Marshall Islands, which we are pleased to welcome here. Their presence is a symbol of the new essence of international relations and of the rapid but profound transformation in the world situation. It is proof that the principle of universality has gone beyond rhetoric to become a tangible reality.
Those who conceived and founded the United Nations in the dark aftermath of the Second World War dreamed of a world of peace and security in which this Organization would be the temple of right, the temple of the truth, the temple of brotherhood. But for decades the negative impact of a world situation marked by irrationality and confrontation made United Nations action difficult if not impossible.
Recent developments in the international situation have made spectacular changes in this gloomy picture. Political and ideological blocs are crumbling; democracy and freedom are gaining ground everywhere; and the United Nations is finally playing the role it should always have played.
Certainly, this opens new horizons for material and spiritual progress for mankind. But this is also a time when reflection is of the essence. The Gulf conflict, with all its tragic consequences, was a painful call to attention, and it must not be ignored. Indeed, as this Assembly meets, violence continues in Yugoslavia and El Salvador; Africa continues to suffer hunger; cholera and drug trafficking continue to be a scourge in Latin America; and flagrant violations of human rights continue in numerous States Members of the United Nations. This is a time not for deception, but for soul-searching. How solid is the new world order that is being built on foundations of peace, security and cooperation? To what extent are we States Members of the United Nations contributing effectively to ensuring that there is no going back? Excessive optimism may well make us ignore the facts and forget what remains to be done as we hail our achievements.
The case of Central America is particularly enlightening in that respect. Today there are democratic Governments in all the countries of the region; the war in Nicaragua has ended; and negotiations to resolve the conflicts in El Salvador and Guatemala are achieving tangible results. The process of integration has been strengthened. Panama has become a full partner in Central America's endeavours, and diplomatic relations have recently been established between Guatemala and Belize. For some, the Central American crisis is a closed case.
We do not deny that there has been considerable progress, but it is an illusion to think that the regional conflicts ore over. The ongoing situations in Guatemala and El Salvador have roots and consequences that go far beyond their borders. And, as shown by the Secretary-General's important and valuable role in the case of El Salvador, strong backing by the international community is indispensable to a solution of these conflicts. Nor have Nicaragua's problems been resolved by the existence of a freely elected Government; there have been disturbing outbreaks of violence in that sister country, making major support for the strengthening of the country's institutions and democracy imperative. While we Central Americans have assumed the leading role in solving our problems, political and economic support from the international community remains indispensable. It is absurd to claim that the crisis has ended so long as solid peace and stable democracy have not extended to all the countries of the isthmus.
As paradoxical as it may seem, our progress towards democracy and peace has had negative repercussions in terms of international cooperation in Central American development efforts. Some may think that the effects of so many years of dictatorship, war and destruction can be erased by political freedom and free elections under international observation. But the opposite is true in Central America, as in Eastern Europe, cooperation from the developed world is decisive if we are to achieve genuine peace and a strengthened democracy. Prosperity and well-being are the best foundations for democracy, and the developed countries know this better than anyone else. In that connection, Costa Rica has great hopes for the efforts of the Association for Democracy and Development in Central America, a body for strengthening democratic institutions in the region and attracting resources to spur the economic revitalization of our countries through the participation. Inter alia, of the members of the Group of 24 and of Latin American countries. We also attach great importance to strengthening the efforts of the Special Plan of Economic Cooperation for Central America, born within the United Nations, and to increase substantially development assistance programmes for Central American countries.
It is only logical that Central America should have to do its share, and it is doing so, at the cost of great sacrifice. But for Costa Rica there is one area where progress has been inadequate: disarmament. For more than a year, with the backing of the United Nations and the Organisation of American States, there have been negotiations among Central American countries on security, arms control and verification. Not having an army, Costa Rica is particularly interested in those issues. Little progress has been made thus far and we still feel that the size of some regional armed forces is disproportionate to the needs and capabilities of Central America. Me firmly believe that the triumph of democracy in all Central American countries should go hand in hand with a change in the perceived role of armies and with a reduction in military budgets. We know that such changes cannot occur overnight, but they will not begin so long as a Central America of freedom does not manifest a clear determination to become also a Central America of comity.
Efforts to move the disarmament process forward, both in Central America and throughout the world, are vital if we are to lower military spending and increase international cooperation for development. In that connection, my delegation welcomes the signing of the Strategic Arms Reduction Treaty by the Soviet Union and the United States of America, and wishes to highlight the importance of the work of the Conference on Disarmament in Geneva, which Costa Rica has recently joined.
My country also considers that there is an urgent need to give priority to international efforts to reduce the nuclear-arms race to a minimum, to avoid the proliferation of nuclear weapons and to cease all nuclear testing. Priority should also be given to regional and global Initiatives on limiting conventional weapons and on international weapons transfers. Costa Rica believes that it is necessary to pay more attention not or y to the problem of weapons sales, but also to gifts of arms and military equipment.
The flow of arms, either sold or donated to the third world, only increases the problems of our countries. During the tragic days of the Gulf war it was thought that when it ended strict regulation of this traffic would be established. It proved an empty hope. Arms and military assistance continue to arrive in suffering lands whose inhabitants have drained to the dregs the cup of violence. The third world has shed enough blood. It needs more food and fewer weapons, more doctors and fewer military advisers, more housing and fewer barracks, more access to technology for peace and less to technology for destruction, more scholarships for technical careers and fewer military training courses, more cooperation for economic and social development and fewer resources to kill human beings.
The impetus to achieve disarmament, in all its manifestations, is very much in keeping with the decision of the United Nations to dedicate the last 10 years of this millennium to international law and with the need to build a new world order of peace, security and cooperation, as outlined by the General Assembly at its forty-fourth session.
Costa Rica, which depends for its external security on the law of nations, believes that that law should become real and positive, avoiding armed conflict by strengthening preventive measures and machinery to achieve the peaceful settlement of disputes. The new world order should give diplomacy a more important role as an element to prevent conflicts and not merely to resolve them. With this in view, it is necessary to encourage pledges to bring the Organisation up to date with the new world realities and strengthen its actions in international relations.
During its 1993 session the Assembly will consider the problem of rebuilding and revitalising the United Nations. However, it is appropriate to reflect now on some problems that undeniably face the Organization, stemming from the world context in which it was created. For example, in Costa Rica's view we must enhance the role of the General Assembly, where -ill States have one voice and one vote. The Secretary-General's powers must also be increased. It is appropriate to revise the structure and functions of the Security Council, improve the machinery for the peaceful settlement of disputes and strengthen the role of the International Court of Justice, as the court of last resort in disputes between States.
Building a new world order also involves paying more attention to the economic and social problems of the developing countries. It would be regrettable if a North-South confrontation were substituted for the East-West confrontation. Progress in democracy and freedom must be accompanied by a resurgence of new and more realistic approaches to the problems of underdevelopment, external debt, hunger and poverty, which afflict a large number of the States represented in this Hall. The United Nations has a responsibility to ensure that the new world order overcomes the idea of blocs and introduces an order involving global cooperation for the benefit of all mankind. 
Concern for this common destiny is being shown, in an encouraging manner, is the work of the United Nations in preparing for the Conference on Environment and Development, to be held in Brazil next year. Costa Rica, which has emphasised the need to establish a new ecological order of international cooperation, is happy to welcome those most valuable efforts. We urge all Member States to cooperate enthusiastically in them and to define priority courses of action to follow up on the results of the Conference.
The problem of the progressive deterioration of the environment affects everyone. Yet ecological disasters continue increasing in number year after year, dimming our chances of making a reality of our desire to bequeath a healthy planet to our children. In this regard, my delegation considers there is an urgent need for the United Nations to play a more effective role in protecting the environment, raising the level of its bodies connected with the subject and the resources devoted to it. But above all Costa Rica believes it is essential to be more realistic. Threats to international security are no longer restricted to the military field. We must be aware that protecting the environment is an international responsibility and that threats to the environment are a threat to international security. Therefore, the new world order should contain functional, realistic machinery to protect the environment, making development possible without destroying the environment, which guarantees man his future. Brazil '92 offers a unique opportunity - perhaps the last - to reconcile differing interests and work together with vision to save our Earth from being turned into a sterile, uninhabitable rock. We Member States cannot and must not fail to take that opportunity.
With the same idea of a common destiny transcending frontiers, we should deal in the heart of the United Stations with problems of human rights. Costa Rica, which has made respect for fundamental human rights an essential principle in everyday life, attaches the utmost importance to the world Conference on the subject planned for 1993, and we are deeply grateful for the honour done us in the acceptance of our offer to host the regional meeting for Latin America and Caribbean of the Preparatory Committee for the Conference. We are well aware of the importance of this challenge and we shall spare no effort to ensure that the meeting is successful in every way, as it must be in view of the importance of its purposes. My delegation believes that the Conference will stimulate a strengthening of all the international instruments and mechanisms for protecting human rights and will be a fundamental step forward in ensuring that the twenty-first century is a century of profound respect for inalienable human rights.
In his first address in this Hall, on 7 December 1988, Soviet President Mikhail Gorbachev said that International relations
"will fully reflect the genuine interests of the peoples and effectively serve the cause of their common security only when the human being and his concerns, rights and freedoms become the centre of all things." (A/43/PV.72, p. 23)
That view, which was recently enshrined in the human rights declaration issued in the Soviet Union, should be the cornerstone of the new world order.
The collapse of tyrannies and the progressive weakening of the totalitarian regimes that still insist on swimming against the tide of history have certainly resulted in greater respect for human rights.
Yet it is discouraging to note that there are still violations of human rights in many areas of the world that require the international community to make much more energetic efforts to put an end to them. Like the case of the environment, the status of human rights can no longer be regarded as the exclusive concern of States.
Nor should the progress achieved in human rights halt further efforts from being made. For example, although the measures taken to eradicate apartheid in the Republic of South Africa have raised our hopes, Costa Rica believes that it is urgent to achieve the total integration of all the population of that country into a true democracy based on the fundamental principle of absolute equality for all men.
Respect for human rights and for international law as a whole is a decisive factor for the attainment of a lasting peace in every country of the world. We Costa Ricans, who for generations have enjoyed the benefits of living in peace, view with dismay the violence that continues to prevail in today's world.
The situation in the Middle East, which decade after decade fills the front pages of our newspapers, is a time-bomb and is incompatible with the ideal of a new order based on true international harmony. Thus, my delegation hopes for the success of efforts being made to bring about a peace conference in the Middle East at which present differences will be discussed and peacefully resolved through reconciliation, with respect for the human rights of all the peoples of the region. There must be a definitive peace in the Middle East. We are confident that it can be achieved and that its peoples will prove themselves worthy of the great spiritual legacies they have inherited. The three major religions that have enlightened the world all share ideals of brotherhood and recognise the value of forgiveness and reconciliation.
There is an equally urgent need to re-establish peace in Yugoslavia. Today, as in 1914, the world's attention is focused on the Balkans, and it is neither right nor realistic to ignore the upheavals occurring there and to argue that circumstances have changed and that the spectre of a world conflagration has disappeared. The United Nations cannot ignore the fact that what is happening in that region goes beyond the boundaries of Yugoslavia and poses a threat to all.
The terrible example of the Gulf War is too fresh in our minds for us to maintain that there can be conflicts that are merely local. Wherever breaches of the peace occur, wherever human rights are violated, wherever acts of violence lead to death, destruction and waves of refugees, peace is endangered and the prosperity of all peoples on earth imperilled.
The world is increasingly coming to realise a better sense of unity. The phenomenon of integration is occurring with increasing force in the most varied parts of the planet, and it lends greater cohesion to the efforts peoples are making to achieve social and economic development. There are many examples in our hemisphere. President Bush's initiative of the Americas, the Common Market of the South (MERCOSUR), the Tuxtla Gutierrez Accords, the integration efforts of the three countries of North America and the progressive and growing importance of the Andean Pact structures, the Caribbean Community (CARICOM) and the Central American Common Market all demonstrate that the idea of community is becoming ever-more deeply rooted in the soil of America where today - with one exception that we hope will soon cease to be one - democracy and liberty are flourishing and where men hope to build a future based on justice and development.
Costa Rica hopes that the phenomenon now occurring in the Americas will prevail in the twenty-first century throughout the entire world. Costa Rica looks forward to living in a new millennium in a world of conciliation, not confrontation; a world which faces its problems and shares its successes; a world of democracy based on respect for the human person and human rights; a world in which peoples and countries will be brothers and sisters; a world with a shared horizon of development for all.
As the President of Costa Rica, Rafael Angel Calderon Fournier, has stated:
"Today, mankind looks to the future with optimism and hope. He are moving firmly forward towards the construction of a new world in which the cruelty :>f war and the intolerance of ideological fanaticism will give way to the irrepressible power of dialogue and to solidarity and cooperation among peoples. We are building a world that will witness the arrival of a new century of democracy. Never before in history has mankind had such an opportunity to achieve its dreams and its ideals." All States and all men have the opportunity and the responsibility to make those dreams come true, to participate in the building of a new world, a new international order, and the United Nations, as the coordinator of those efforts, as the embodiment of the spirit of brotherhood that should guide mankind, must play the decisive role of designing and building the shining destiny opening up before us. Let us all contribute to making it a reality.
